      Case 3:18-cr-03071-WQH Document 150 Filed 09/03/19 PageID.959 Page 1 of 3



 1   Michael Cedillos (SBN 284794)
 2   GREENBERG TRAURIG, LLP
     77 West Wacker Drive, Suite 3100
 3   Chicago, Illinois 60601
 4   Tel.: (602) 445-8000
     cedillosm@gtlaw.com
 5
 6   Miriam Bahcall (pro hac vice), IL ARDC #6191823, bahcallm@gtlaw.com
     John F. Gibbons (pro hac vice), IL ARDC #6190493, gibbonsj@gtlaw.com
 7   Attorneys for Defendant Gannon Giguiere
 8                              UNITED STATES DISTRICT COURT
 9                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10   United States of America                      CASE NO. 18-CR-3071 WQH
11                Plaintiff,
12   v.
                                                   UNOPPOSED MOTION TO CONTINUE
13   Gannon Giguiere (1), and                      THE SENTENCING DATE TO
     Oliver Lindsay (2),                           DECEMBER 9, 2019
14
                  Defendants.
15
16           Defendant Gannon Giguiere, by and through his counsel, John F. Gibbons, Miriam
17   G. Bahcall, and Michael R. Cedillos (collectively, the “parties”) hereby moves this Court
18   for an Order continuing the sentencing date from October 28, 2019 to December 9, 2019,
19   or any other date convenient for the Court. This Motion is unopposed. In support, Mr.
20   Giguiere states:
21           1.       On July 23, 2019, the Court set a sentencing date of October 28, 2019. ECF
22   No. 131. The Court ordered a Pre-Sentence Report (“PSR”) to accompany Mr. Giguiere’s
23   sentencing. See id.
24           2.       Per the local rules, the Probation Officer’s PSR is due to be filed with the
25   Court thirty-five (35) days prior to the sentencing date—in this case, by September 23,
26   2019. CrimLR 32.1(a)(3).
27           3.       The Probation Officer tasked with drafting Mr. Giguiere’s PSR has intimated
28   to Mr. Giguiere’s counsel that this current deadline does not leave her much time to conduct

                                                    1
     ACTIVE 45573028v4
      Case 3:18-cr-03071-WQH Document 150 Filed 09/03/19 PageID.960 Page 2 of 3



 1   her investigation, given the complex nature of the case and the financial documentation
 2   that she will have to review. A continuance of the sentencing date will ensure that the
 3   Probation Officer has the adequate time to conduct a thorough investigation to inform her
 4   PSR.
 5           4.      In addition, a continuance of the sentencing date will afford Mr. Giguiere and
 6   the government the time necessary to fulfill the terms of Mr. Giguiere’s plea agreement.
 7           5.      Therefore, in order to ensure that (i) the Court receives a well-considered PSR
 8   that can adequately assist the Court at sentencing, and (ii) Mr. Giguiere and the government
 9   have adequate time to fulfill the terms of Mr. Giguiere’s plea agreement, Mr. Giguiere
10   requests that his sentencing date be continued to December 9, 2019.
11           6.      The government does not oppose this request.
12
13          WHEREFORE, Mr. Giguiere respectfully requests that the Court enter an Order:
14             i.    Continuing Mr. Giguiere’s sentencing date from October 28, 2019 to
15                   December 9, 2019, or any other date convenient for the Court; and
16            ii.    Directing that all other dates and deadlines correspond to the new sentencing
17                   date
18
19
            RESPECTFULLY SUBMITTED this 3rd day of September, 2019.
20
                                        GREENBERG TRAURIG, LLP
21
                                        By: /s/ John F. Gibbons
22                                          Michael Cedillos
                                            Miriam Bahcall*
23                                          John F. Gibbons*
                                            *Pro Hac Vice
24
                                            Attorneys for Defendant Gannon Giguiere
25
26
27
28

                                                    2
     ACTIVE 45573028v4
      Case 3:18-cr-03071-WQH Document 150 Filed 09/03/19 PageID.961 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2           I hereby certify that on September 3, 2019, I caused to be filed electronically
 3   Defendant Gannon Giguiere’s UNOPPOSED MOTION TO CONTINUE THE
 4   SENTENCING DATE TO DECEMBER 9, 2019 with the Clerk of the Court using the
 5   Court’s CM/ECF system which will send notification of such filing to the e-mail
 6   addresses denoted below:
 7
       ROBERT S. BREWER, JR.                       MICHAEL L. LIPMAN
 8     UNITED STATES ATTORNEY                      KAREN LEHMANN ALEXANDER
       AARON P. ARNZEN                             DUANE MORRIS LLP
 9
       ANDREW J. GALVIN                            750 B Street, Suite 2900
10     Assistant United States Attorneys           San Diego, CA 92101-4681
11     United States Attorney’s Office             Tel: 619.744.2200
       880 Front Street, Room 6293                 Emails: mllipman@duanemorris.com
12     San Diego, CA 92101-8893                    klalexander@duanemorris.com
13     Tel: 619-546-8384/9721
       Emails: Aaron.Arnzen@usdoj.gov              Attorneys for Defendant Oliver Lindsay
14     Andrew.Galvin@usdoj.gov
15
       Attorneys for Plaintiff United States
16     of America
17
18
19
                                         By:      /s/ John F. Gibbons
20                                              JOHN F. GIBBONS
                                               Attorney for Defendant Gannon Giguiere
21                                             E-mail: gibbonsj@gtlaw.com
22
23
24
25
26
27
28

                                                   3
     ACTIVE 45573028v4
